DOWDELL, J.
The appeal in this case is prosecuted by the state from an order of the probate judge admitting the appellee on his petition for wait of habeas corpus to hail, while being held in custody under an indictment charging him with a capital offense. In such a case as the one before us, code 1896, § 4311, authorizes an apea.1 by State. In order to- support the appeal under this section, it is not necessary to show that the state, at the time the judgment wms rendered-admitting the petitioner to bail, reserved an exception to the rendition of the judgment. Notice of the appeal was given by the state at the time of the judgment rendered admitting petitioner to bail, and the judgment so recites. The appeal, therefore, ivas taken within 30 days, as provided in section 1316 of the criminal code of 1896.
There is no merit in the question raised on the signing of the bill of exceptions. The bill of exceptions -was *162signed within the 30 days fixed by the judge for the signing of the same, and this was within the time allowed by the statute (section 4316) for taking the appeal. The bill of exceptions, does not. purpose to set out all of the evidence introduced on the hearing. In this state oí the record, Ave are unable to' say that the judge of probate before A\diom the hearing Avas has erred in admitting the petitioner to bail. The rule is well settled that in appeals from judgments of trial courts, AAdiere the bill of exceptions fail to set out all of the evidence, the judgment on the facts aaúII not be disturbed. We fail to see why this rule is not applicable to a case like the one before us. It results that the order of the probate jiulge admitting the petitioner to bail must be affirmed.
Affirmed.
Weakley, C. J., and Anderson and Denson, JJ., concur.